In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00386-CV
     ___________________________

        IN THE MATTER OF D.J.



  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-109405-18


  Before Bassel, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      Appellant D.J. appeals the trial court’s order transferring him from the Texas

Juvenile Justice Department’s custody to the custody of the Texas Department of

Criminal Justice–Institutional Division to complete his determinate sentence. See Tex.

Fam. Code Ann. § 54.11. We affirm.

      The trial court adjudicated D.J. guilty of delinquent conduct after finding that

D.J. had committed an aggravated robbery during which his co-actor shot at the

victim and during which D.J. pointed a firearm at the victim; the trial court also found

that D.J. had committed two other felony offenses: unauthorized use of a motor

vehicle and evading with a vehicle in a high-speed chase. See id. §§ 53.045, 54.03. D.J.

committed all these offenses less than a month before his seventeenth birthday. The

trial court sentenced D.J. to an eight-year determinate sentence. See id. § 54.04(d)(3).

D.J. turned eighteen while in TJJD custody. Thus, before D.J.’s nineteenth birthday,

TJJD requested that the trial court hold a hearing to determine whether to transfer

D.J. to TDCJ or release him on TDCJ parole. See Tex. Hum. Res. Code Ann.

§§ 244.014(a), 245.051(c)(2). After a hearing, the trial court ordered D.J. transferred to

TDCJ confinement. See Tex. Fam. Code Ann. § 54.11(k).

      D.J.’s court-appointed appellate counsel has filed a motion to withdraw and a

brief in which he asserts that after thoroughly reviewing the record, he has found “no

errors warranting reversal that can be legitimately supported by the record.” Counsel’s

brief meets the requirements of Anders v. California. 386 U.S. 738, 744–45, 87 S. Ct.

                                            2
1396, 1400 (1967); see In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig. proceeding)

(applying Anders procedure to juvenile proceedings). Counsel provided a copy of the

brief to D.J., and he informed D.J. of his right to review the record and file a pro se

response to the Anders brief. D.J. did not file a pro se response, and the State declined

to file a brief.

       As the reviewing appellate court, we must independently examine the record to

decide whether an attorney is correct in determining that the appeal is frivolous. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). After carefully reviewing

the record and counsel’s brief, we find nothing in the record that might arguably

support the appeal; thus, we agree with counsel that the appeal is frivolous. See Bledsoe

v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We therefore affirm the trial

court’s judgment and grant counsel’s motion to withdraw.

       Should D.J. wish to seek further review of this case, he must either file a pro se

petition for review in the Texas Supreme Court or retain an attorney to file a petition

for review in the Texas Supreme Court. See Tex. R. App. P. 53.2 (listing required

contents of petition for review), 53.7(a) (providing that petition for review must be

filed forty-five days after the date of this court’s judgment or––if a timely motion for

rehearing or timely motion for en banc reconsideration is filed in this court––within

forty-five days of this court’s last ruling on such motions).1


      D.J.’s court-appointed appellate counsel sent D.J. a letter along with a copy of
       1

the Anders brief, in which counsel mistakenly cited Ex parte Owens, 206 S.W.3d 670,

                                            3
                                                      /s/ Mike Wallach
                                                      Mike Wallach
                                                      Justice

Delivered: June 24, 2021




671 (Tex. Crim. App. 2006), in advising D.J. that he could file, in this court, a pro se
petition for discretionary review to the Texas Supreme Court. To comply with his
duty to inform D.J. of his right to seek further review of this court’s decision,
however, counsel must provide D.J. with correct information about how to do so.


                                           4